Citation Nr: 1448780	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-41 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 20 percent for a lumbar spine disability with scoliosis, including separate ratings for associated neurologic abnormalities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to March 2000.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The transcript of the proceeding is in the claims file, so of record.  Additionally, during the hearing the Veteran and his representative indicated they were submitting additional medical evidence further supplementing the claim - namely, a September 2013 Disability Benefits Questionnaire (DBQ) assessing the severity of this service connected low back disability.  They waived the right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead to have the Board do so in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2014).

Unfortunately, however, still further development is required concerning this claim before deciding it on appeal, so the Board is remanding it to the AOJ.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.


The last relevant VA examination the Veteran had for this low back disability was in May 2007.  During that examination, the examiner indicated there was no evidence of radiating pain on movement and that the Veteran had negative straight leg raising tests on both sides.  As well, there was no ankylosis of the lumbar spine.  The Veteran's range of motion for his lumbar spine was forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation also to 30 degrees.  That is normal range of motion in all of these directions.  See 38 C.F.R. § 4.71a, Plate V.  The examiner, however, made no notations of objective evidence of painful motion, although he observed that the joint function of the spine was not additionally limited by pain, fatigue, lack of endurance or coordination after repetitive use.  He indicated there was asymmetry of the spinal motion and presence of scoliosis with abnormal curvatures of the spine of thoracolumbar scoliosis, but no permanent root involvement or abnormal gait.

VA outpatient medical records also in the file, however, include a May 2008 chiropractic progress note indicating the Veteran's right leg measured 3/8th inches shorter than his left and that his atlas was displaced to the left and anterior.  His cervical foraminal compression test was positive for the right side and he was diagnosed with neurological involvement and severe scoliosis.  See 38 .F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5242, Note (1), indicating to separately evaluate any associated objective neurologic abnormalities.  See also 38 C.F.R. § 3.310(a) and (b), allowing for the granting of service connection on a secondary basis for additional disability that is proximately due to, the result or, or aggravated by a service-connected disability.  This clinician believed the Veteran should receive a new examination reassessing the severity of his disability.

As already alluded to, the Veteran since (during his hearing) has submitted a September 2013 DBQ completed by his private physician.  This DBQ maintains the disability has increased in severity as evidenced by less forward flexion, backward extension, right and left lateral flexion, and right and left rotation.  This commenting private physician also indicated the Veteran was unable to perform repetitive testing due to his excessive pain and stiffness.  It was noted, as well, that he had an abnormal gait.  Moreover, the examination revealed that the Veteran had neurological abnormalities, including involving the L4, L5, S1, S2 and S3 nerve roots (sciatic nerves).  But his deep tendon reflexes, lower leg, thigh and knee sensation were normal, although his feet and toes had decreased sensation.  No results were provided for the straight leg raising test.  This private examiner indicated the Veteran had functional loss and impairment, but failed to quantify the functional loss and/or impairment the Veteran experiences as a result of his disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Another VA compensation examination therefore is needed reassessing the severity of this disability specifically in relation to the applicable rating criteria.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent medical treatment or other records the Veteran adequately identifies as needing to be obtained and considered, including especially all VA medical treatment records dated since June 2010.  For all records identified that are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls for all that are.  Also appropriately notify the Veteran if unable to obtain identified records, in accordance with 38 C.F.R. § 3.159(e)(1).


2.  Upon receipt of all additional records, schedule another VA compensation examination reassessing the severity of the Veteran's low back disability with scoliosis, including to assist in determining whether he is entitled to additional compensation (i.e., a separate rating) for any associated neurologic abnormality.  The claims file, including a complete copy of this remand and the information provided in the September 2013 DBQ, must be made available to and reviewed by the examiner for the history and other clinician's assessment of this service-connected disability.

All necessary diagnostic testing and evaluation should be performed, including testing of the range of motion of the lower back on forward flexion, backward extension, left and right lateral flexion, and left and right rotation.  As well, the examiner should determine whether the lower back exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the thoracolumbar spine, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the lower back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995). 

Please further provide an assessment of the severity of any associated neurologic abnormalities - including, as examples, lower extremity radiculopathy or sciatic neuropathy/sciatica, such as in terms of whether it is "mild," "moderate," "moderately severe," "severe", etc.)

3.  Review the report of the examination to ensure it is responsive to the questions posed and addresses all applicable rating criteria.  If not, take corrective action, including by obtaining all necessary additional information.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

4.  Then readjudicate this claim for a higher rating for this low back disability with scoliosis, including considering whether a separate rating(s) is warranted for associated neurologic abnormalities.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

